


FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered
into and effective as of November 2, 2011 among ENERGEN CORPORATION, an Alabama
corporation (the "Borrower"), the Guarantors party hereto, the Lenders party
hereto and BANK OF
AMERICA, N.A., as Administrative Agent (the "Administrative Agent"). Capitalized
terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement (as
defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are
party to that certain Credit Agreement dated as of October 29, 2010 (as amended
and modified
from time to time, the "Credit Agreement");


WHEREAS, the Borrower has requested a revision to Section 8.09 of the Credit
Agreement; and


WHEREAS, the Required Lenders have agreed to such revision, subject to the terms
set
forth herein, as more fully set forth below.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of
which are hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.
Amendment to Credit Agreement. Section 8.09 of the Credit Agreement is

amended and restated in its entirety to read as follows:


Other than those in existence as of the date of this Agreement as set forth on
Schedule 8.09, enter into, or permit to exist, any Contractual Obligation that
encumbers
or restricts the ability of any such Person to (a) make Restricted Payments to
any Loan
Party, (b) pay any Indebtedness or other obligation owed to any Loan Party, (c)
make
loans or advances to any Loan Party, (d) transfer any of its property to any
Loan Party,
(e) pledge its property pursuant to the Loan Documents or any renewals,
refinancings,
exchanges, rejundings or extension thereof or (f) act as a Loan Party (unless
prohibited by
Law) pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof except (in respect of any of the matters
referred to in
clauses (a)-(e) above) for (i) restrictions pursuant to this Agreement and the
other Loan
Documents, (ii) restrictions in any document or instrument governing (x)
Indebtedness
incurred pursuant to Sections 8.03(e) or 8.03(j) (provided that any such
restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith) and (y) other Indebtedness permitted by Section 8.03,
(iii) any
Permitted Lien or any document or instrument governing any Permitted Lien;
provided
that any such restriction contained therein relates only to the asset or assets
subject to
such Permitted Lien or (iv) customary restrictions and conditions contained in
any
agreement relating to the Disposition of any property permitted under Section
8.05
pending the consummation of such Disposition.






--------------------------------------------------------------------------------






2.
Effectiveness; Conditions Precedent. This Amendment shall be effective upon

receipt by the Administrative Agent of copies of this Amendment duly executed by
the Borrower,
the Guarantors, the Administrative Agent and the Required Lenders.


3.
Ratification of Credit Agreement. The term "Credit Agreement" as used in each

of the Loan Documents shall hereafter mean the Credit Agreement as amended and
modified by
this Amendment. Except as herein specifically agreed, the Credit Agreement, as
amended by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect according
to its terms. Each Loan Party acknowledges and consents to the modifications set
forth herein
and agrees that this Amendment does not impair, reduce or limit any of its
obligations under the
Loan Documents (including, without limitation, the indemnity obligations set
forth therein),
except as such obligations are expressly modified by this Amendment, and that,
after the date
hereof, this Amendment shall constitute a Loan Document.


4.
Representations and Warranties. Each Loan Party represents and warrants as

follows:


(a)
It has taken all necessary corporate action to authorize the execution,

delivery and performance of this Amendment.


(b)
This Amendment has been duly executed and delivered by it and

constitutes its legal, valid and binding obligation, enforceable in accordance
with its
terms except as enforceability may be limited by applicable bankruptcy,
insolvency,
reorganization, moratorium or similar Debtor Relief Laws affecting the
enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is
sought by proceedings in equity or at law).


(c)
No approval, consent, exemption, authorization, or other action by, or

notice to, or filing with, any Governmental Authority or any other Person is
necessary or
required in connection with the execution, delivery or performance by it, or
enforcement
against it, of this Amendment other than those that have already been obtained
and are in
full force and effect.


(d)
The execution and delivery of this Amendment by it has been duly

authorized by all necessary corporate action, and do not (a) contravene the
terms of any
of its Organization Documents; (b) conflict with or result in any breach or
contravention
of, or the creation of any Lien under, or require any payment to be made under
(i) any
material Contractual Obligation to which it is a party or affecting it or its
Properties or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award
to which it or its property is subject; or (c) violate any material Law.


(e)
The representations and warranties contained in Article VI applicable to

it are true and correct in all material respects on and as of the date hereof,
except to the
extent that such representations and warranties specifically refer to an earlier
date, in
which case they were true and correct as of such earlier date.


(f)
No event has occurred and is continuing which constitutes a Default or

an Event of Default.


5.
Counterparts/Telecopy. This Amendment may be executed in any number of

counterparts, each of which when so executed and delivered shall be an original,
but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
of this




--------------------------------------------------------------------------------




Amendment by telecopy or pdf. shall be effective as an original and shall
constitute a
representation that an original shall be delivered promptly upon request.


6.
GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND

OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.










BORROWER:
ENERGEN CORPORATION,
an Alabama corporation
By /s/ James T. McManus, II
Name: James T. McManus, II
Title: Chairman and Chief Executive Officer
 
By /s/ Charles W. Porter, Jr.
Name: Charles W. Porter, Jr.
Title: Vice President, Chief Financial Officer
          and Treasurer
 

GUARANTORS:
ENERGEN RESOURCES CORPORATION,
an Alabama corporation
By /s/ Charles W. Porter, Jr.
Name: Charles W. Porter, Jr.
Title: Vice President, Chief Financial Officer
          and Treasurer









--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By /s/ Angelo M. Martorana
Name: Angelo M. Martorana
Title: Assistant Vice President

LENDERS:
BANK OF AMERICA, N.A., as a Lender
By /s/ Stephanie R. Pendleton
Name: Stephanie R. Pendleton
Title: Senior Vice President

Wells Fargo Bank, NA, as a Lender
By /s/ Paul V. Farrell
Name: Paul V. Farrell
Title: Director

Regions Bank, as a Lender
By /s/ David A. Simmons
Name: David A. Simmons
Title: Senior Vice President

COMPASS BANK, as a Lender
By /s/ Scott Brewer
Name: Scott Brewer
Title: Vice President

Mizuho Corporate Bank (USA), as a Lender
 
By /s/ Leon Mo
Name: Leon Mo
Title: Senior Vice President



SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By /s/ Masakazu Hasegawa
Name: Masakazu Hasegawa
Title: Managing Director



US BANK, NATIONAL ASSOCIATION, as a Lender
By /s/ Kevin S. McFadden
Name: Kevin S. McFadden
Title: Vice President





--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Lender
By /s/ John Frazell
Name: John Frazell
Title: Director



CIBC Inc., as a Lender
By /s/ Trudy Nelson
Name: Trudy Nelson
Title: Authorized Signatory
 
By /s/ Richard Antl
Name: Richard Antl
Title: Authorized Signatory

PNC BANK, NATIONAL ASSOCIATION, as a Lender
By /s/ John Berry
Name: John Berry
Title: Vice President

TORONTO DOMINION (NEW YORK) LLC, as a Lender
By /s/ Kelly Hundal
Name: Kelly Hundal
Title: Authorized Signatory

The Northern Trust Company, as a Lender
By /s/ Sara Bravo
Name: Sara Bravo
Title: Second Vice President

BRANCH BANKING AND TRUST COMPANY, as a Lender
By /s/ Brantley Echols
Name: Brantley Echols
Title: Senior Vice President

Fifth Third Bank, as a Lender
By /s/ P. Ann Daniel
Name: P. Ann Daniel
Title: Relationship Manager



Land Bank of Taiwan Los Angeles Branch, as a Lender
By /s/ Juifu Chien
Name: Juifu Chien
Title: Vice President & General Manager







